Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Brooklyn Federal Bancorp, Inc. We consent to incorporation by reference in this Registration Statement on Form S-8 of our report dated December 29, 2006, relating to the consolidated financial statements of Brooklyn Federal Bancorp, Inc. appearing in the September 30, 2006 Annual Report on Form 10-K of Brooklyn Federal Bancorp, Inc. /s/ Beard Miller Company LLP Beard Miller Company LLP Pine Brook, New Jersey July 3, 2007
